Citation Nr: 0101480	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-48 713 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right ear canal 
mass.

5.  Entitlement to service connection for cellulitis. 

6.  Entitlement to service connection for a bilateral 
vasectomy.

7.  Entitlement to service connection for a lung condition.

8.  Entitlement to service connection for asbestos exposure.

9.  Entitlement to a higher initial evaluation for post-
operative L4-5 laminectomy and diskectomy for herniated 
nucleus pulposus with bilateral lower extremity 
radiculopathy, currently rated as 20 percent disabling. 

10. Entitlement to an initial compensable evaluation for 
hearing loss.  

11. Entitlement to an initial compensable evaluation for 
Morton's neuroma of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had 20 years active military service ending with 
his retirement in October 1995.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision by the Houston, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

The service connection issues dealing with allergic rhinitis, 
hypertension, a right ear canal mass, lung disability, and 
disability due to asbestos exposure are addressed in the 
remand section of this decision along with the increased 
rating for low back disability and for hearing loss 
disability issues.  


FINDINGS OF FACT

1.  Left ear hearing loss was noted on entrance examination 
in January 1974. 

2.  The veteran's preexisting left ear hearing loss increased 
in severity during service.

3.  The cellulitis treated during service was acute in nature 
and resolved without leaving residual disability.   

4.  The elective vasectomy performed during service was 
ameliorative in nature and did not result in any disability 
for VA compensation purposes.  

5.  The veteran's service-connected Morton's neuroma of the 
left foot is manifested by a well-healed non-tender scar and 
is essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385 (2000).  

2.  Cellulitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000). 

3.  Disability due to a vasectomy was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

4.  The criteria for entitlement to an initial compensable 
evaluation for service-connected Morton's neuroma of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.31, 
4.71a, Diagnostic Code 5279 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A). 

With regard to the left ear hearing loss, cellulitis and 
vasectomy issues, the Board has reviewed the claims file and 
concludes that there has already been substantial compliance 
with the assistance to the veteran provisions outlined under 
the Veterans Claims Assistance Act of 2000.  There have been 
VA examinations conducted which, together with service 
medical records, allows for equitable review of these issues.  
No useful purpose would be served by delaying appellate 
review of these three service connection issues for any 
additional development.  

A.  Service Connection for Left Ear Hearing Loss.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The RO has denied the left ear hearing loss claim on the 
basis that left ear hearing loss preexisted service and was 
not aggravated by the veteran's service.  The Board agrees 
that left ear hearing loss preexisted service.  In this 
regard, entrance examination in January 1974 showed pure tone 
thresholds, in decibels, for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
-
50







Although subsequent audiometric examinations in February 1974 
and February 1975 resulted in significantly lower readings, 
audiometric examinations throughout the remainder of the 
veteran's service consistently showed left ear hearing loss, 
and the Board believes that the February 1974 and 1975 test 
results must be viewed as unreliable.  

At any rate, although the decibel reading at the 3000 Hertz 
level was not reported at the January 1974 entrance 
examination, it was reported as 15 in January 1976, 25 in 
January 1978, 30 in August 1978, 45 in November 1990, 50 in 
November 1993 and 45 in May 1995.  An April 1996 VA 
audiometric examination, just a few months after the 
veteran's discharge from service, showed a reading of 50 at 
the 3000 Hertz level.  

Based on a longitudinal review of the inservice audiometric 
test results, with particular attention to the readings at 
the 3000 Hertz level, the Board can only conclude that there 
was some increase in severity of the preexisting left ear 
hearing loss during service.  Accordingly, the Board finds 
that service connection for left ear hearing loss is 
warranted.  

B.  Service Connection for Cellulitis.

Service medical records show that the veteran was treated in 
October 1989 in connection with complaints of swelling of the 
right jaw and neck which reportedly had been present for 
three days.  Examination revealed boggy swelling at the angle 
of the right mandible without any identifiable mass.  The 
assessment was cellulitis.  The service medical records 
contain no further reference to cellulitis.  Upon VA 
examination in February 1996, the veteran reported that he 
had been treated for an ingrown facial hair in 1992 and had 
been told it was cellulitis.  He reported that he was given 
antibiotics for two weeks and had no problems after that.  
Examination revealed no abnormality of the head, face or 
neck, and the pertinent diagnosis was history of cellulitis 
with no lesions shown on exam.  VA examination in June 1998 
showed no abnormality of the skin. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Therefore, when a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Although a claimant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In the present case, the record does show that the veteran 
was treated for cellulitis during service.  However, it 
appears that that condition was acute in nature and resolved 
with treatment without leaving any residual disability.  As 
trained medical personnel have not been able to find any 
current cellulitis, service connection for this disorder must 
be denied. 

C.  Service Connection for Disability due to Vasectomy.

Service medical records reflect that the veteran underwent a 
vasectomy in June 1978.  This appears to have been a purely 
elective procedure.  Service medical records contain no 
findings to suggest that the veteran's vasectomy resulted in 
any complications or unintended consequences.  

During a separation examination in May 1995, the veteran's 
genitourinary system was reportedly normal, as it had been 
during previous periodic examinations.  Examination of the 
genitourinary system revealed normal external genitalia, 
without lesions.  VA Examination in June 1998 revealed that 
the veteran's vasectomy was well healed.  There was no 
discomfort in the scar, there were no resulting 
abnormalities, and the veteran was described as having gotten 
a good result.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1).

The veteran's in-service vasectomy, which was purely 
elective, had the intended result of altering a condition 
that existed prior to service, and which cannot be said even 
to have been a disorder, namely the veteran's fertility.  
There is no medical evidence that the vasectomy in service 
resulted in unintended sequelae or abnormalities.  Therefore, 
there is no medical evidence of a current disability for 
which VA compensation can be granted.  

D.  Assignment of an Initial Compensable Evaluation 
for Morton's Neuroma. 

The Board has also reviewed the evidence pertinent to the 
Morton's neuroma issue in light 38 U.S.C.A. § 5107(a) (West 
1991) as well as the newly enacted Veterans Claims Assistance 
Act of 2000.  The veteran has been afforded VA examinations 
and it appears that all pertinent evidence has been 
assembled.  The Board therefore finds that no further action 
is necessary to assist the veteran as to this issue. 

The appeal as to this issue arises from an initial rating 
decision, which established service connection for 
disabilities at issue and which assigned those disabilities 
initial evaluations.  Therefore, it is not the present level 
of disability which is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Morton's neuroma of the left foot is evaluated as 
noncompensable.  Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral warrants a 10 percent evaluation, if 
present.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

During a VA examination in February 1996, the veteran 
reported that a burning throbbing pain developed in the ball 
of his left foot in February 1990, at which time he was 
treated with anti-inflammatory drugs without improvement.  He 
underwent surgery and was generally satisfied with the 
results, although he complained of occasional neuritic pain 
with ambulation.  Examination revealed the veteran to be non-
tender to palpation about the fourth metatarsal shaft of the 
left foot.  He had decreased light touch sensation about the 
adjacent sides of the third and fourth toes of the left foot, 
but was otherwise non-tender to examination about the neuroma 
site.  Assessments included resolved Morton's neuroma, left 
foot, without substantial sequela.  

Examination in June 1998 revealed a surgical scar over the 
left third interspace in the web between the third and left 
toe, described as well healed without any keloid formation or 
any contractures.  There was no tenderness in the interspace 
and a slight loss of sensation on the medial aspect of the 
fourth toe.  The diagnoses included Neuroma of the left foot, 
successfully excised in 1994, with no residual problem.  

Based upon this evidence, the Board concludes that the 
veteran's Neuroma is essentially asymptomatic.  It does not 
result in metatarsalgia, and a compensable evaluation is not 
warranted.  Moreover, a compensable rating for the resulting 
scar is not warranted under Codes 7803, 7804 or 7806 as there 
is no showing that the scar is tender and painful, or poorly 
nourished with repeated ulceration.  There is also no showing 
of any resulting limitation of function. 



ORDER

Entitlement to service connection for left ear hearing loss 
is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for cellulitis is not 
warranted.  Entitlement to service connection for disability 
due to a vasectomy is not warranted.  Entitlement to an 
initial compensable evaluation for service-connected Morton's 
neuroma of the left foot is not warranted.  To this extent, 
the appeal is denied. 


REMAND

As noted at the outset, the recent enactment of the Veterans 
Claims Assistance Act of 2000 must be considered.  This 
legislation not only includes provisions dealing with VA 
assistance to veterans, but it also deleted the well-grounded 
claim requirement.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(b), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5107). 

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the 
remaining issues, the Board believes that further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.

The Board acknowledges the RO efforts to date to furnish 
medical examinations to the veteran with regard to certain 
issues.  Moreover, the Board notes that the veteran was 
scheduled for additional VA examinations in September 1999.  
Although not clear, it appears that the veteran either 
canceled the examinations or failed to report.  However, 
review of the record compels the Board to find that the newly 
enacted legislation requires additional efforts to develop 
the evidence.  Given the potential significance of these 
examinations to the veteran's claims and in view of the 
assistance to the veteran provisions of the Veterans Claims 
Assistance Act of 2000, the Board hereby stresses to the 
veteran the importance of his reporting for the examinations.  

Additionally, further audiometric testing for the veteran's 
now service-connected bilateral hearing loss must be 
undertaken given the grant of service connection for left ear 
hearing loss pursuant to this decision. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the remaining issues, 
the RO should review the claims file to 
ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 
are complied with.  In this regard, any 
pertinent VA and private medical records 
(not already in the claims file) should 
be obtained and made of record. 

2.  The veteran should be scheduled for 
appropriate VA examinations with regard 
to the claims for service connection for 
allergic rhinitis, hypertension, a right 
ear canal mass, a lung disability and 
disability due to asbestos exposure and 
with regard to the claims for increased 
ratings for low back disability and for 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  All indicated 
special studies and tests should be 
accomplished.  

With regard to the examinations in 
connection with the service connection 
claims, the appropriate examiner should 
clearly report whether a diagnosis of 
current disability with regard to the 
claimed disorder is warranted and, if so, 
offer an opinion as to whether it is as 
likely as not that such disorder is 
related to the veteran's military 
service.  Clinical findings and a 
rationale for opinions expresses should 
be furnished by the examiners. 

With regard to the issues dealing with 
increased ratings for low back disability 
and bilateral hearing loss, the 
appropriate examiner should report all 
clinical and special test findings so as 
to allow for evaluation of these 
disabilities under applicable VA 
diagnostic criteria.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO to comply with the Veterans 
Claims Assistance Act of 2000, the RO 
should review the expanded record and 
determine whether the benefits sought 
with regard to the issues remaining on 
appeal may be granted.  A supplemental 
statement of the case addressing any 
claims which remain denied should be 
furnished to the veteran and his 
representative.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with the 
newly enacted legislation and to clarify matters of medical 
complexity.  The veteran and his 


representative have the right to submit additional evidence 
and argument in support of the matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

